UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3110



In Re: S. FRANKLIN BURFORD,

                                                        Appellant.
_________________________


SNOWSHOE COMPANY, a West Virginia Corporation,
                                                        Plaintiff,

          versus


STEPTOE & JOHNSON,
                                             Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. William M. Kidd, Senior
District Judge. (CA-94-32-5)




                            No. 95-3135



S. FRANKLIN BURFORD, on his own behalf, as a
shareholder in the dissolved Snowshoe Company,
a West Virginia corporation, and, on behalf of
all other shareholders in that dissolved cor-
poration, that were not represented by Steptoe
& Johnson in connection with the facts stated
herein,

                                            Plaintiff - Appellant,
2
          versus

STEPTOE & JOHNSON, a partnership,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-95-43-1)


Submitted:   June 28, 1996              Decided:    August 5, 1996


Before WIDENER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Franklin Burford, Appellant Pro Se. James Purnell Davenport,
Anne Katherine Toomey, NUSSBAUM & WALD, Washington, D.C.; Robert
Gregory McDermott, MCDERMOTT, BONENBERGER, MCDERMOTT & GALLAWAY,
Wheeling, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appeal number 95-3110 is S. Franklin Burford's appeal from the

district court's order imposing sanctions pursuant to Fed. R. Civ.

P. 11, and 28 U.S.C.A. § 1927 (West 1994), in an action he filed on

behalf of Snowshoe Company alleging fraud on the court. After

granting summary judgment for Defendants, finding the claims barred
by Burford's numerous prior actions which raised or should have

raised the same claims under the principle of res judicata, the

district court imposed monetary sanctions.

     Appeal number 95-3135 is Burford's appeal from the district
court's order dismissing on the basis of res judicata, his subse-

quently filed action in which he again raised claims which were or

should have been presented in Burford's previous actions.

     As no member of the court requested a poll on the suggestion

for hearing en banc in appeal number 95-3135, the suggestion for

hearing en banc is denied.    We have reviewed the records and the
district court's opinions and find no reversible error. According-

ly, we deny Burford's motion for a pre-hearing conference and

affirm on the reasoning of the district court. Snowshoe Co. v.
Steptoe & Johnson, CA-94-32-5; Burford v. Steptoe & Johnson, No.

CA-95-43-1 (N.D.W. Va. Nov. 29, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED



                                 4